Dear Mr. Brinkhaus:
You have requested an Attorney General's opinion on behalf of the Louisiana State Board of Wholesale Drug Distributors (hereinafter "the Board") regarding whether the chairman and/or any other individual affiliated with the Board may represent the Board during the legislative session and/or pertinent meetings and that those individuals be paid a per diem for the days that they represent the Board at any session.
LSA-R.S. 37:3463(G) mandates:
    Each member of the board shall receive seventy-five dollars a day and reimbursement for actual expenses and mileage at the same rate set by the division of administration for state employees under the provisions of R.S. 39:231 for each day while engaged in the discharge of their duties.
The chairman or any board member attending the legislative session on Board-related business would be acting in the "discharge of their duties" pursuant to this provision and may be paid the prescribed per diem and reimbursed for expenses accordingly.
Whether any other individual affiliated with the Board may receive a per diem or reimbursement for similar services is another matter.
As you properly cite, LSA-R.S. 37:3467(B)(2) authorizes the Board to "[e]mploy and fix compensation of persons necessary to carry on the work of the board."  Compensation is defined as "remuneration for services rendered, whether in salary, fees, or commission."Black's Law Dictionary, p. 283, Sixth Edition.
Individuals who are employed by the Board, or those who are contracted to provide services to the Board, may be compensated for time spent with legislative matters and reimbursed for actual expenses and mileage in the manner prescribed by their employment or their contract for services.  Payment for services or reimbursement for expenses to individuals who have no employment or contractual relationship to the Board is not authorized.
I trust this sufficiently addresses your concerns.  Should you need additional information, please do not hesitate to contact this office at (225) 342-7013.
Yours very truly,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: __________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:gbl